Judgment, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered January 24, 1995, which denied the petition and dismissed the proceeding, unanimously reversed, on the law, the petition is granted and respondents’ determination dated September 20, 1994, which denied petitioner’s application for a license as a "Master Electrician”, is annulled and the matter remanded to respondents, who are directed to grant petitioner’s application, without costs.
Inasmuch as petitioner, a licensed Master Electrician in Suffolk County since 1972 with 18 years experience as a journeyman electrician working for NBC, was certified as having met the written and practical qualifications of a Master Electrician, respondents’ denial of his application on the ground that his experience was insufficient to satisfy the requirements of Electrical Code (Administrative Code of City of NY) §§ 27-3010 and 27-3017 was arbitrary and capricious. There was uncontested evidence from NBC’s Chief Electrician that petitioner had been employed in the Electric Department at the NBC studios in Brooklyn as a journeyman electrician working with his own tools installing, repairing, maintaining and operating electrical systems for light, heat and power in buildings. There was also evidence that he had been supervised by a Master Electrician over the required 71h year period. That petitioner was not directly employed by the supervising Master Electrician who had an independent contractual relationship with NBC should not be determinative of petitioner’s qualifications (cf., Matter of Amabile v Simins, 51 AD2d 930). Questionable also is the practice of having an official of a competing elactri*309cal union sitting in judgment over the granting of master licenses to members of rival unions. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.